        3:19-cv-03160-SEM-TSH # 1              Page 1 of 6                                          E-FILED
                                                                        Thursday, 27 June, 2019 10:10:30 AM
                                                                               Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  SPRINGFIELD DIVISION

RAILROAD MAINTENANCE AND            )
INDUSTRIAL HEALTH AND WELFARE FUND, )
                                    )
                 Plaintiff,         )
                                    )
v.                                  )                        Case No.
                                    )
1st CHOICE LAWN SERVICE, INC.,      )
                                    )
                 Defendant.         )

                                         COMPLAINT

       NOW COMES Plaintiff, Railroad Maintenance and Industrial Health and Welfare Fund,

by and through its attorneys, Cavanagh & O’Hara LLP, complaining of the Defendant, 1st Choice

Lawn Service, Inc., and alleges as follows:

       1.      This is a civil action under the Employee Retirement Income Security Act of

1974, as amended from time to time and codified as 29 U.S.C. §1001 et seq. (“ERISA”), and the

Labor Management Relations Act of 1947, as amended from time to time and codified at 29

U.S.C. §141 et seq. (“LMRA”).

       2.      Federal District Courts have exclusive jurisdiction under ERISA over civil actions

like the present action. (See, 29 U.S.C. §1132).

       3.      Venue is proper in a federal District Court where the breach took place, where a

defendant resides or may be found, or where the plan is administered. (See §502(e)(2) of ERISA,

29 U.S.C. §1132(e)(2)).

       4.      The address and place of administration/business of Plaintiff is 2725 West

Monroe Street, Springfield, Illinois 62704.




                                              Page 1 of 6
        3:19-cv-03160-SEM-TSH # 1            Page 2 of 6



       5.      Plaintiff is an employee benefit fund maintained in accordance with the

provisions of ERISA and the LMRA and is administered pursuant to the terms and provisions of

a trust agreement. A copy of the pertinent provisions of the trust agreement for Plaintiff is

attached hereto as Exhibit A and fully incorporated herein and made a part hereof by this

reference.

       6.      Plaintiff receives contributions from numerous employers, and therefore, is a

multiemployer plan. (See, 29 U.S.C. §1002).

       7.      Defendant is an “Employer” engaged in an industry within the meaning of §§1002

(5), (11), (12) and (14) of ERISA.

       8.      Effective July 1, 2017, Defendant is and was bound to the Memorandum of

Agreement. A copy of the Memorandum of Agreement is attached hereto as Exhibit B and fully

incorporated herein and made a part hereof by this reference.

       9.      Pursuant to the Memorandum of Agreement, Defendant adopted and agreed to be

bound to the Master Agreement commonly referred to as the Landscape Construction Labor

Agreement. A copy of the applicable Master Agreement in effect when Defendant signed the

Memorandum of Agreement is attached hereto and incorporated herein as Exhibit C.

       10.     Defendant has not terminated the Memorandum of Agreement or the Master

Agreement.

       11.     Pursuant to the Master Agreement, Defendant is required to make contributions to

Plaintiff at the rates delineated in said Agreement, or as may be increased from time to time

pursuant to the applicable wage addenda, when employees of Defendant perform work covered

under the Master Agreement. (Exhibit C).




                                            Page 2 of 6
         3:19-cv-03160-SEM-TSH # 1             Page 3 of 6



         12.     Based upon information and belief, Defendant employed individuals who

performed work covered under the Master Agreement for which fringe benefit contributions are

owed (i.e., “covered work”).

         13.     Pursuant to 29 U.S.C. §1145, Defendant is required to remit contributions in

accordance with the terms and conditions of the Master Agreement and Plaintiff’s trust

agreement. (See, 29 U.S.C. §1145).

         14.     Defendant has, without good cause, failed to submit all of the required report

forms and contributions during the period of July 1, 2017 through current despite its contractual

obligations to do so, which makes it impossible for Plaintiff to know the full amount of

Defendant’s potential liability.

         15.     Plaintiff is unable to determine the full amount of contributions due, or to

properly credit the accounts of Defendant’s employees, who stand to lose eligibility, or coverage,

as a result of Defendant’s omissions, unless Defendant is made to submit the report forms and

contributions.

         16.     Plaintiff has the right to examine the payroll books and records of the Defendant

to confirm the accuracy of Defendant’s reporting of hours, and to determine whether the

Defendant has paid Plaintiff all fringe benefit contributions owed. (Exhibit A & Exhibit C).

         17.     Plaintiff demanded that Defendant provide access to its relevant payroll and other

business records for the purpose of conducting an audit, but Defendant has refused to provide

Plaintiff with access to its payroll and other business records for the purpose of conducting an

audit.




                                              Page 3 of 6
        3:19-cv-03160-SEM-TSH # 1            Page 4 of 6



       18.      Defendant breached the provisions of the trust agreement by refusing to provide

Plaintiff access to its payroll and other business records for the purpose of having a fringe benefit

compliance audit performed. (See, Exhibit A).

       19.      Defendant breached the provisions of the Master Agreement by refusing to

provide Plaintiff access to its payroll and other business records for the purpose of having a

fringe benefit compliance audit performed. (See, Exhibit C).

       20.      Pursuant to §1132(g)(2) of ERISA, if judgment is entered in favor of Plaintiff, the

Court shall award Plaintiff certain relief, including interest, liquidated damages or double

interest, and attorney’s fees. More specifically, §1132(g)(2) of ERISA provides as follows:

             (g) Attorney’s fees and costs; awards in actions involving delinquent
                 contributions

                               *              *               *

                (2)    In any action under this subchapter by a fiduciary for or on
                       behalf of a plan to enforce section 1145 of this title in which
                       a judgment in favor of the plan is awarded, the court shall
                       award the plan –

                       (A)     the unpaid contributions,

                       (B)     interest on the unpaid contributions,

                       (C)     an amount equal to the greater of –

                               (i)    interest on the unpaid contributions, or

                               (ii)   liquidated damages provided for under the
                                      plan in an amount not in excess of 20 percent
                                      (or such higher percentage as may be
                                      permitted under Federal or State law) of the
                                      amount determined by the court under
                                      subparagraph (A),

                       (D)     reasonable attorney’s fees and costs of the action, to
                               be paid by the defendant, and



                                            Page 4 of 6
           3:19-cv-03160-SEM-TSH # 1          Page 5 of 6



                       (E)     such other legal or equitable relief as the court deems
                               appropriate.

                For purposes of this paragraph, interest on unpaid contributions shall
                be determined by using the rate provided under the plan, or, if none,
                the rate prescribed under section 6621 of title 26.

                (See, §1132(g)(2) of ERISA)

       21.      In addition to 29 U.S.C. 1132(g)(2), and pursuant to the terms of the Master

Agreement and Plaintiff’s trust agreement, Defendant may be liable for liquidated damages,

interest, reasonable attorney’s fees, court costs, audit costs, and other reasonable expenses

incurred by Plaintiff in the collection of delinquent contributions. (See, Exhibit A and Exhibit C).

       WHEREFORE, Plaintiff prays as follows:

       A.       That judgment is entered in favor of Plaintiff and against Defendant for all fringe

benefit contributions, liquidated damages, and interest owed to Plaintiff for the time period of

July 1, 2017 through a future date including without limitations the ending date of any payroll

compliance audit, as determined by a payroll compliance audit or otherwise;

       B.       That Defendant is ordered to provide and/or make available to Plaintiff or its

auditor, all of the necessary payroll and other business records, including the outstanding report

forms, for the time period of July 1, 2017 through a future date determined by Plaintiff or its

auditor;

       C.       That Plaintiff is granted leave of Court to file supplemental proofs establishing the

judgment sum for contributions determined to be due and owing for the time period of July 1,

2017 through a future date to be determined by the payroll audit, as well as for the liquidated

damages, interest, audit costs, attorney’s fees, and court costs to which Plaintiff is entitled to

pursuant to the trust agreement, the Master Agreement, and ERISA;




                                             Page 5 of 6
        3:19-cv-03160-SEM-TSH # 1             Page 6 of 6



       D.      That Defendant be decreed to pay to Plaintiff all such monies determined to be

due and owing to Plaintiff, including without limitation fringe benefit contributions, liquidated

damages, interest, audit costs, attorney fees, and court costs;

       E.      That Defendant is decreed to pay to Plaintiff its reasonable attorney’s fees and

costs, as provided by ERISA (29 U.S.C. §1132(g)(2)) and Plaintiff’s trust agreement;

       F.      That Defendant is decreed to pay all costs attendant to these proceedings; and

       G.      That Plaintiff is awarded, at Defendant’s cost, such further and other relief as may

be available under ERISA, Plaintiff’s trust agreement, the Master Agreement, or as is otherwise

just and equitable.

                                                      Respectfully submitted,

                                                      RAILROAD    MAINTENANCE   AND
                                                      INDUSTRIAL HEALTH AND WELFARE
                                                      FUND
                                                      Plaintiff,

                                                      By:    s/ Timothy J. Shrake II
                                                      TIMOTHY J. SHRAKE II
                                                      CAVANAGH & O’HARA LLP
                                                      Attorneys for Plaintiff
                                                      2319 W. Jefferson Street
                                                      Springfield, Illinois 62702
                                                      Telephone: (217) 544-1771
                                                      Facsimile: (217) 544-9894
                                                      timshrake@cavanagh-ohara.com




                                             Page 6 of 6
